Citation Nr: 0705915	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
sarcoidosis manifesting the lungs, liver, and spleen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In June 2006 the veteran appeared at the Jackson RO and 
testified by videoconference before the undersigned Acting 
Veterans Law Judge.  The transcript of that hearing is of 
record.

During the June 2006 Board Hearing, the veteran testified 
that his lung condition symptoms began or worsened after he 
was diagnosed with his now service-connected diabetes 
mellitus type II.  The issue of service connection for 
sarcoidosis as secondary to service-connected diabetes 
mellitus type II, has not been adjudicated and is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The September 2002 rating decision denying service 
connection for sarcoidosis manifesting the lungs, liver, and 
spleen was not timely appealed. 

2.  Evidence submitted in support of the veteran's request to 
reopen his claim for service connection for sarcoidosis 
manifesting the lungs, liver, and spleen is new, but does not 
raise a reasonable possibility of substantiating the claim 



CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service 
connection for sarcoidosis manifesting the lungs, liver, and 
spleen is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
sarcoidosis manifesting the lungs, liver, and spleen has not 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis.  In a rating decision dated in September 2002, the 
RO denied the veteran's claim for service connection for 
sarcoidosis manifesting the lungs, liver, and spleen (claimed 
as lung condition) on the grounds that there is no direct 
nexus between the veteran's service and his sarcoidosis; on 
the grounds that the veteran's sarcoidosis was not manifest 
within the presumptive period for purposes of 38 C.F.R. 
§3.309(a)(chronic diseases); and on the grounds that 
sarcoidosis is not one of the presumptive disorders listed 
under 38 C.F.R. §3.309(e)(disease associated with exposure to 
certain herbicide agents).  A timely appeal from the 
September 2002 rating decision was not made, and the decision 
became final. 

In March 2004, the veteran requested that his claim for 
sarcoidosis manifesting the lungs, liver, and spleen be 
reopened based on new and material evidence.  Medical records 
obtained since the September 2002 rating decision reveal that 
the veteran has sarcoidosis manifesting the lungs, liver, and 
spleen, first diagnosed in or around 1988, and confirmed by 
liver biopsy in 1995.  While new, this information contains 
no evidence which suggests that the veteran's sarcoidosis 
began during service or within the one year presumptive 
period following service, and thus does not raise a 
reasonable possibility of substantiating the claim on a 
direct or presumptive basis.  

During the June 2006 Board hearing, the veteran testified 
regarding "breathing problems" while in service.  He 
testified that on one such occasion he was taken to a 
hospital, where he was treated for about two to four days.  
He testified that he "just had got acutely short of 
breath."  He also testified that "it resolved itself to a 
point where [he] was able to go back to duty," and said that 
"later on when [he] was discharged from the military and the 
diabetes itself flared up, then the problem came back along 
with the diabetes."  According to the veteran, "the 
diabetes came first and the breathing problem and all the 
rest came right behind.  And I had no problems with it until 
the diabetes started to manifest itself and become [sic] 
extremely active.  And then all the problems, you know, just 
were right, you know, together."

In view of the fact that the veteran was diagnosed with 
diabetes circa 1998, this evidence does not raise a 
reasonable possibility of substantiating the claim since it 
merely confirms that the veteran had no chronic breathing 
problems during service, at the time of his discharge, or 
within the one year presumptive period thereafter.

The veteran also testified that he received treatment for his 
lung condition during the 1970's and the 1980's.  He 
testified that he would see pulmonary doctors in the hall at 
his place of employment.  He testified that he would just 
"get a pulmonary doctor that would just give [him] something 
to help [him]."  He testified that he would "maintain it 
and go on as long as [he] didn't, you know."  He also 
testified that he had "been coming to the VA for the last 34 
years for pulmonary, eye clinic and all the rest of it 
because of the diabetes problem."  Based on the veteran's 
testimony, his symptoms have been long-standing; however, the 
record still lacks evidence of any chronic symptomatology 
during service or within the one period thereafter.  Indeed, 
by his own testimony the veteran's symptoms began 34 years 
ago; which would place the onset in 1972.  Accordingly, while 
arguably new, this evidence does not raise a reasonable 
possibility of substantiating the claim since it fails to 
establish symptomatology within the presumptive period or 
that the veteran suffers from a presumptive disorder under 
38 C.F.R. §3.309.

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable as the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

In correspondence dated in April 2004 and May 2006, VA 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2006) and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Because the claim of 
service connection is not reopened, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Medical records have been obtained and made a part of the 
file.  The veteran was also accorded a videoconference Board 
hearing, the transcript of which is of record.  All 
identified and available evidence relevant to the issue 
decided herein has been obtained.  


	(CONTINUED ON NEXT PAGE)


ORDER


New and material evidence has not been presented to reopen a 
claim for sarcoidosis manifesting the lungs, liver, and 
spleen.  The request to reopen the claim is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


